


AGREEMENT


This Agreement is entered into as of October 25, 2007 by and between CFS
Bancorp, Inc. and Citizens Financial Bank, located at 707 Ridge Road, Munster,
Indiana (collectively, the "Employer") and Zoran Koricanac
("Employee").  WHEREAS, the parties desire to enter into this Agreement
regarding the separation of Employee's employment.  NOW, THEREFORE, in
consideration of the mutual promises, the receipt and adequacy of which are
acknowledged, the parties agree as follows:


1.           Employee acknowledges that Employee's last day of employment with
Employer will be December 1, 2007.


2.           After the expiration of the revocation period referred to in
paragraph 14, provided that Employee has not revoked this Agreement, Employer
will pay Employee the sum of Sixty Thousand Dollars ($60,000), less his standard
deductions, which amount Employee acknowledges that Employee is not otherwise
entitled to receive.


3.           Employee has not filed any complaints, charges or lawsuits against
Employer with any governmental agency or any court.  Employee will not do so in
the future, except for the sole purpose of enforcing Employee's rights under
this Agreement.


4.           Employee's existing health benefits coverage will continue through
December 31, 2007.  Employee has been informed of, and understands his rights to
continuation of his health benefits under the health benefit provisions of the
Consolidated Omnibus Budget Reconciliation Act (COBRA).


5.           Provided that Employee fully complies with all of the terms and
conditions of this Agreement, Employer will pay Employee the sum of Sixty
Thousand Dollars ($60,000), as indicated in Item 2, above, less standard
deductions . The first of two payments will be made on December 7, 2007 for the
amount of $10,000.
The second payment will be made on January 4, 2008 for the amount of
$50,000.  Employee further
acknowledges that he has been provided with a copy of his Optionee Statement,
and understands he shall have thirty (30) days from December 1, 2007 to exercise
his stock options issued under the CFS Bancorp, Inc. 2003 Stock Option Plan.


6.           Employee and Employee's heirs, executors and administrators,
irrevocably and unconditionally release and forever discharge Employer, all of
Employer's subsidiaries and related companies, and all of their shareholders,
directors, officers, employees, agents and representatives, and all of their
heirs, executors and administrators, of and from any and all actions, suits,
charges of unlawful conduct, promises, and damages, whatsoever, which Employee
now has against them or ever had, or which Employee's heirs, executors or
administrators may have, on or at any time prior to the date of this Agreement,
including but not limited to:


  A.           All claims of any kind allegedly based upon an actual or implied
agreement, contract, promise, written or oral statement made by and between the
Employer and the Employee, including, but not limited to, the Employment
Agreements dated December 3, 2004 between Citizens Financial Bank and the
Employee and between CFS Bancorp and the Employee, which agreements are hereby
terminated, deemed to be null and void, and shall have no further force and
effect, or the alleged breach of any such agreement, contract, promise, or oral
or written statement;


  B.           All claims of wrongful termination of employment, discrimination
of any kind, including but not limited to any claims allegedly arising under
Title VII of the Civil Rights Act of 1964, Executive Order 11246, Age
Discrimination In Employment Act, Older Workers Benefit Protection Act,
Americans With Disabilities Act, National Labor Relations Act, Consolidated
Omnibus Budget Reconciliation Act (COBRA), Employee Retirement Income Security
Act, the Fair Employment and Housing Act, and any similar federal, state or
local law ordinance, rule, regulation, order or common law;


  C.           All claims of any kind allegedly arising out of, or related to
Employee's employment with Employer, the termination of such employment, or the
failure or refusal of Employer to hire or reinstate Employee.




--------------------------------------------------------------------------------



  D.           This release does not apply to any claim the employee can not
lawful release.


7.           Employee will return all of Employer's property which he has in his
possession on or before December 1, 2007, including, but not limited to, any and
all customer lists, be they electronic and/or hard copies, the company-owned
automobile, and any other bank equipment.


8.           Employee agrees to maintain as confidential any and all information
or knowledge concerning Employer's business, its customers or suppliers that is
not generally known in Employer's industry.  Employee agrees that for a period
of six months following the date of termination he will not solicit any of the
Bank's past or current customers or clients for the benefit of anyone other than
the Bank or its affiliates.  However, the employee may submit a list to the
Employer of clients before November 15, 2007 that the Employee proposes to
contact 90 days after his termination; the employer may at its sole discretion,
agree or refuse permission for such solicitation. If Employer approves a contact
list, it will be counter-signed by the Employer.  Any client on the list which
the Employer declines to be approved, may be stricken off the list . The
Employee will not divulge the names of any of the Bank's past or then current
customers to any other person, corporation or entity; and will not either
directly or indirectly, induce or solicit any person to leave the employ of the
Employer.


9.           Employee also agrees to keep the existence of and the terms and
conditions of this Agreement confidential, and that Employee as well as
Employee's heirs, executors, administrators and agents, will not directly or
indirectly disclose them to any person, firm or entity.


10.         Employee and Employer both agree not to engage in any direct or
indirect conduct or communications, either written or oral, which may in any way
be deemed to be disparaging to the other party.


11.         This Agreement shall be binding on all of the parties and their
respective successors, heirs, legal representatives and assigns.


12.         This Agreement shall be construed in accordance with the laws of the
State of Indiana.


13.         Employee understands and acknowledges that he has been informed of
the requirements under the Older Workers Benefit Protection Act.  He
acknowledges that he fully understands the legal significance of this Agreement,
including the effect of the release provisions contained herein.  Employee has
been instructed to seek legal counsel of his choosing to review this Agreement,
including the effect of the release provisions contained herein.  Employee
further states that he fully understands all terms and conditions of the
Agreement, including the above-referenced release of all claims.


14.         Employee shall have twenty-one (21) days to consider and then
execute this Agreement.  Thereafter, Employee shall have seven (7) days to
revoke the Agreement.  Should he decide to revoke this Agreement, he must
provide written notice to Agnes C. Lasics, Senior Vice President of Citizens
Financial Bank, at 707 Ridge Road, Munster, Indiana, on or before the expiration
of the seven-day revocation period.


                        CITIZENS FINANCIAL BANK, Employer


                        /s/ Agnes C.
Lasics                                               
                        By:  Agnes C. Lasics


EMPLOYEE HAS READ THIS AGREEMENT AND UNDERSTANDS THAT ITS TERMS ARE LEGALLY
ENFORCEABLE.  EMPLOYEE HAS HAD THE OPPORTUNITY TO NEGOTIATE WITH EMPLOYER
REGARDING THIS AGREEMENT, AND HAS HAD THE OPPORTUNITY TO CONFER WITH AN ATTORNEY
FOR ASSISTANCE AND ADVICE.  EMPLOYEE HAS ENTERED INTO THIS AGREEMENT KNOWINGLY
AND VOLUNTARILY.


/s/ Milka P. Kattan                                               
                   /s/ Zoran
Koricanac                                                
 
WITNESS: Milka P. Kattan                                                     
EMPLOYEE:  Zoran Koricanac                             


           DATE:  November 15, 2007                                    


--------------------------------------------------------------------------------


